426 Pa. 617 (1967)
Kreider Estate.
Supreme Court of Pennsylvania.
Argued April 28, 1967.
September 26, 1967.
Before BELL, C.J., MUSMANNO, JONES, EAGEN, O'BRIEN and ROBERTS, JJ.
*618 J. Julius Levy, with him Philip S. Davis, Ernest D. Preate, and Davis & Katz, and Levy, Preate & Purcell, for appellant.
L.E. Meyer, with him Meyer, Brubaker & Whitman, for appellees.
Charles V. Henry, III, for appellee.
OPINION PER CURIAM, September 26, 1967:
Decree affirmed.
Mr. Justice COHEN took no part in the consideration or decision of this case.